                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK                                                271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201



                                                  January 27, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:    United States v. Aleksandr Zhukov
                     Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

               Enclosed please find a letter setting forth information related to expert
witnesses that the government intends to call during its case-in-chief at trial. This
information is designated sensitive discovery material pursuant to the protective order
issued by the Court on July 31, 2019.


                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Saritha Komatireddy
                                                  Michael T. Keilty
                                                  Alexander F. Mindlin
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosure

cc:    Clerk of the Court (ERK) (by ECF) (without enclosure)
